 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                              No. 2:17-cv-0020-KJM-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    SOLANO COUNTY SHERIFF,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 19, 2019, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within fourteen days. Despite an extension of time granted

23   to plaintiff, he has not filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate]

28   /////
                                                          1
 1   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          1. The findings and recommendations filed July 19, 2019, are adopted in full;
 4          2. Plaintiff’s second amended complaint (ECF No. 28) is dismissed without leave to
 5   amend for failure to state a claim and failure to comply with the court’s instructions;
 6          3. All pending motions (ECF Nos. 29 & 30) are denied as moot; and
 7          4. The Clerk is directed to close the case.
 8   DATED: October 9, 2019.
 9

10                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
